Title: To George Washington from William Burnet, 25 June 1776
From: Burnet, William
To: Washington, George



May it please your Excellency
Newark June 25 1776

Agreeable to your Excellencys Desire I have called together the Committee of the County of Essex & laid before them the Letter you was pleased to send me of the 21st instt. The Committee sent for David Ogden Esq. & enquired of him, from whom he received the Intelligence of the Rifle Guards agreeing for a Sum of Money to carry a Person on board the Men of War—He informed the Committee that about three Weeks ago, he was on Long-Island in Compa[n]y with Mr Alexander Wallace, who told him, that the Rifle Guards could easily be bribed & in Confirmation of it said, that the Rifle Guards on Long Island near the Fishing Place, had agreed to set a Person on board one of the Men of War, for a Reward of a Number of Dollars, but how many he cannot remember—Mr Ogden says now, he cannot be certain, whether Mr Wallace told hi⟨m⟩ that he

himself tempted the Guards or that another Gentleman told him, that he had done it—But I perfectly remember that when Mr Ogden told me the Story, which was soon after he heard it, I understood him that the Person who made the Experiment told him of it himself & as I thought it a Matter of Importance, as soon as he had finished the relation I asked him particularly, whether the Gentleman who offe⟨r⟩ed the Bribe & whom they agreed to carry on board the Men of War told him of it himself & he answered yes he di⟨d.⟩ Mr Ogden mentioned to the Committee one Circumstance which he did not tell me of before, that the Guards when they engaged to go on board, said they must not return—Mr Wallace is out of our District or we would call upon him with Pleasure—If the Gentlemen within whose Jurisdiction he ⟨is⟩ properly apply to him, perhaps the whole Affair may be brough⟨t⟩ to Light—I am your Excellency’s most obedt humble Servt

Wm Burnet Chairman

